DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.

In regards to the prior art of record, the claims differ from the prior art of record Kim US 2014/0278169 A1 and Kadirvel US 2016/0093921 A1 either singularly or in combination because they fail to anticipate or render obvious “subjecting said specific waveforms to a shapelet transform, thereby generating first specific points therefrom, wherein said first specific points are indicative of the real-time operation of said electrochemical system, and comparing said first specific points with second specific points, wherein said second specific points are indicative of off-line operation of said electrochemical system, wherein said second specific points originate from a conversion of specific waveforms extracted from voltage measurements performed off-line while said electrochemical system is placed in known operating states” in combination with all other limitations in the claim as claimed and defined by the applicant. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kim, US 20140236509 A1, APPARATUS FOR DETECTING FAULTS IN BATTERY SYSTEM; Gadh, US 20190157869 A1, BATTERY ENERGY STORAGE CONTROL SYSTEMS AND METHODS.

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/Examiner, Art Unit 2865           


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865 
7/6/22